Title: From Thomas Jefferson to Joseph Habersham, 4 September 1801
From: Jefferson, Thomas
To: Habersham, Joseph


Dear Sir
Monticello Sep. 4. 1801.
Mr. Madison happened to be with me here at the arrival of our yesterday’s post, and read to me a letter he then recieved from you, expressing a wish to decline accepting a judiciary appointment in Georgia which had been the subject of some previous communications. I recieved at the same time a letter from mr Meredith resigning the office of Treasurer after the last day of October next. having the most entire confidence in your integrity, & accuracy in business, I am persuaded I cannot serve the public better than by availing them of your services in that office, if you think proper to accept it. I make the proposition therefore to you with real satisfaction, and tender you assurances of my high esteem & consideration.
Th: Jefferson
